NOTICE OF ALLOWABILITY
	This Office Action is in response to Applicant’s amendments and arguments filed on 02 March 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and considered below.

Response to Arguments
Applicant’s arguments, filed 02 March 2020, with respect to the prior objections to the specification for not providing antecedent basis for the claim language of claims 17 and claim 19 have been fully considered and are persuasive. The Examiner agrees that the specification provides support for the limitations of performing at least one reclined row of claim 17 and of performing a two-arm long bar row of claim 19 based on the arguments and citations from the specification and the drawings provided by the Applicant. The objections to the specification have been withdrawn.
Applicant’s arguments, filed 02 March 2020, with respect to the indefiniteness rejection of the term “substantially” in claims 1 and 6 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 1 and 6 have been withdrawn. 
Applicant’s arguments, filed 02 March 2020, with respect to the prior art rejection to claims 1-20 and the interpretation of the term “frusto-spherical” have been fully considered and are persuasive.  The prior art rejections of claims 1-20 have been withdrawn. 

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Beau Horner, Attorney of Record, on 19 March 2021.

The application has been amended as follows: 
To the claims as filed on 03/02/2021,
	Claim 1 has been deleted and replaced with the following:
A multi-purpose exercise device comprising: 
a frusto-spherical body comprising an elongated bore extending along a body central axis, said frusto-spherical body further including a first end surface spaced apart from a second end surface by said elongated bore; 
at least three handles extending radially outward from said frusto-spherical body, said at least three handles each including an engagement portion spaced apart from an outer surface of said frusto-spherical body by at least one handle spacing portion extending radially outward from said frusto-spherical body; 
each of said at least three handles with said respective at least one handle spacing portion generally defining a respective handle orientation plane that is substantially parallel to said body central axis, wherein said handle orientation planes are uniformly-spaced circumferentially about said body central axis; 
whereby said engagement portion and said handle orientation plane of each of said at least three handles are constructed and arranged in a manner effective to provide a plurality of self-stabilizing resting positions that each maintain said body central axis in a substantially-horizontal orientation, each of said plurality of self-stabilizing resting positions being characterized by the engagement portion of two circumferentially-adjacent handles of said at least three handles being oriented for simultaneous support by a horizontally aligned support surface.  

Claim 2, lines 1-2, “said orientation planes” has been amended to --said handle orientation planes--

Claim 4, line 3, “said hand” has been amended to --said adult hand--

Claim 5, line 3, “said human” has been amended to --said adult human--

Claim 6 has been deleted and replaced with the following:
A method comprising: 
providing a first multi-purpose exercise device including a frusto-spherical body comprising an elongated bore extending along a body central axis, said frusto-spherical body further including a first end surface spaced apart from a second end surface by said elongated bore; 
at least three handles extending radially outward from said frusto-spherical body, said at least three handles each including an engagement portion spaced apart from an outer surface of said frusto-spherical body by at least one handle spacing portion extending radially outward from said frusto-spherical body; 
each of said at least three handles with said respective engagement portion generally defining a respective handle orientation plane that is substantially parallel to said body central axis, wherein said handle orientation planes are uniformly-spaced circumferentially about said body central axis; 
whereby said engagement portion and said handle orientation plane of each of said at least three handles are constructed and arranged in a manner effective to provide a plurality of self-stabilizing resting positions that each maintain said body central axis in a substantially-horizontal orientation, each of said plurality of self-stabilizing resting positions being characterized by the engagement portion of two circumferentially-adjacent handles of said at least three handles being oriented for simultaneous support by a horizontally aligned support surface; and 
placing said first multi-purpose exercise device on a support surface with said elongated bore extending within a plane parallel to said support surface.  

	Claim 7, line 3, “portions” has been amended to --portion--

	Claim 8, lines 1-2, “said foot against said device” has been amended to --said user foot against said first multi-purpose exercise device--

	Claim 9, line 2, “said band” has been amended to --said elastomeric band--
	Claim 9, line 2, “at least one of said engagement portions” has been amended to --at least one of said engagement portions of said at least three handles--

	Claim 10, line 2, “said rope” has been amended to --said weighted rope--
	Claim 10, line 2, “at least one of said engagement portions” has been amended to --at least one of said engagement portions of said at least three handles--

	Claim 11, line 2, “said band” has been amended to --said elastomeric band--
	Claim 11, line 2, “at least one of said engagement portions” has been amended to --at least one of said engagement portions of said at least three handles--

	Claim 12, lines 1-2, “said exercise device” has been amended to --said first multi-purpose exercise device--

	Claim 16, line 2, “a second multi-purpose exercise device substantially identical” has been amended to --a second multi-purpose exercise device comprising an elongated bore and at least one handle with an engagement portion, wherein said second multi-purpose exercise device is substantially identical--

	Claim 17, line 2, “said system” has been amended to --said exercise system--
	Claim 17, line 2, “said band” has been amended to --said elastomeric band--
	Claim 17, line 3, “said engagement portion of the first multi-purpose exercise device” has been amended to --said engagement portions of said at least three handles of the first multi-purpose exercise device--
	Claim 17, lines 3-4, “an engagement portion of the second multi-purpose exercise device” has been amended to --said engagement portion of said at least one handle of the second multi-purpose exercise device--

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose a multi-purpose exercise device in combination with all of the structural and functional limitations, and further comprising a frusto-spherical body having an elongated bore extending through a body central axis, at least three handles each comprising an engagement portion and at least one handle spacing portion, each of the at least three handles with the respective at least one handle spacing portion defining a respective handle orientation plane that is substantially parallel to the body central axis, the handle orientation planes being uniformly spaced circumferentially about the body central axis, and the engagement portions and the handle orientation planes of each of the at least three handles providing a plurality of self-stabilizing resting positions.
The closest prior arts of record include Burosh (US Patent No. 9616269), Hudson et al. (US Publication No. 20180133539), and Wright (US Patent No. 4029312).
Burosh teaches a multi-purpose exercise device comprising a frusto-spherical body (15) having an elongated bore (30) extending through a body central axis, two handles (20, 25) each having an engagement portion and at least one handle spacing portion, and each of the two handles defining a handle orientation plane that is perpendicular to the body central axis. Burosh fails to teach at least three handles, the at least three handles defining a handle orientation plane that is parallel to the body central axis, or the engagement portions and handle orientation planes of each of the at least three handles providing a plurality of self-stabilizing resting positions.
Hudson et al. teaches a multi-purpose exercise device comprising a spherical body (12) having an elongated bore (30) extending through a body central axis, a handle (20) having an engagement portion, and the handle defining a handle orientation plane that is perpendicular to the body central axis. Hudson fails to teach a frusto-spherical body, at least three handles each having an engagement portion and at least one handle spacing portion, the at least three handles defining respective handle orientation plane that is parallel to the body central axis, or the engagement portions and handle orientation planes of each of the at least three handles providing a plurality of self-stabilizing resting positions.
Wright teaches a multi-purpose exercise device comprising an ovular body (21) having an elongated bore (37) extending through a body central axis, and a handle (33) that forms an opening in the ovular body, where the multi-purpose exercise device can be used to perform a variety of different exercises. Wright fails to teach a frusto-spherical body, at least three handles each having an engagement portion and at least one handle spacing portion, the at least three handles defining respective handle orientation planes that is parallel to the body central axis, or the engagement portions and handle orientation planes of each of the at least three handles providing a plurality of self-stabilizing resting positions.	
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                                                                                                                                                                                        



/Megan Anderson/Primary Examiner, Art Unit 3784